                 Case 5:21-cv-00391 Document 2 Filed 04/19/21 Page 1 of 5




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

 SHANICE N. WALKER                                  §
                                                    §
 VS.                                                §                         5:21-cv-391
                                                            CIVIL ACTION NO. _____________
                                                    §
 UNITED STATES OF AMERICA                           §

                                            COMPLAINT




TO THE HONORABLE UNITED STATES COURT:

         NOW COMES Shanice N. Walker, hereinafter referred to as “Plaintiff”, complaining of the

UNITED STATES OF AMERICA, hereinafter referred to as “Defendant” and for cause of action

would respectfully show the Court and jury as follows:

                                                A.
                                              PARTIES

         1.        Plaintiff, Shanice N. Walker, is a resident of the State of Texas and resides in

Schertz, Guadalupe County, Texas.

         2.        Defendant, United States of America, is our body of government who has

jurisdiction over the United States Postal Service pursuant to 28 U.S.C. §2346(B). At the time of

the incident made the basis of this Complaint, the United States Postal Service, an agency of the

United States of America, was the employer of the driver, Eser Zereyalp, who was acting within

the scope of his employment for the United State Postal Service. Defendant, United States of

America, may be served with process through the U.S. Attorney’s Office at the following address:




Walke, Shanicer/PL/Complaint                                                               Page 1 of 5
                 Case 5:21-cv-00391 Document 2 Filed 04/19/21 Page 2 of 5




                                  Defendant, United States of America
                        By and through the U.S. Attorney, Ashley Chapman Hoff
                                        U.S. Attorney’s Office
                                   601 Northwest Loop 410, Suite 600
                                        San Antonio, TX 78216

                                               B.
                                    JURISDICTION AND VENUE

         4.        This Court has jurisdiction over the lawsuit under 28 U.S.C. §1346 because the suit

is against the United States of America and the cause of action being asserted herein is pursuant

to the Federal Tort Claims Act. Plaintiff has previously filed a claim with the U.S. Postal Service

on or about August 5, 2020, and six months have elapsed without a final disposition of this claim.

         5.        Venue is proper in the Western District of Texas, San Antonio Division, in that the

events or omissions giving rise to the claim occurred in Bexar County, Texas.

                                                  C.
                                                FACTS

         6.        On or about January 13, 2019, at approximately 11:49 a.m. Plaintiff, Shanice N.

Walker, was operating a 2017 Kia Optima in a reasonably prudent manner and was occupying the

far right lane while traveling southbound on Interstate Highway 35 North in San Antonio, Bexar

County, Texas. A 2017 Hyundai Sonata owned by the United States Postal Service and operated by

its employee, Eser Zereyalp, was also traveling southbound on Interstate Highway 35 North in San

Antonio, Bexar County, Texas. Suddenly and without warning, the 2017 Hyundai Sonata, operated

by Eser Zereyalp, changed lanes into the far right lane where Plaintiff’s vehicle was traveling thereby

causing a collision between the two vehicles. Because of Eser Zereyalp’s negligence, Plaintiff,

Shanice N. Walker, sustained serious bodily injuries and damages as more fully described

hereinafter.


Walke, Shanicer/PL/Complaint                                                                  Page 2 of 5
                 Case 5:21-cv-00391 Document 2 Filed 04/19/21 Page 3 of 5




         7.        Plaintiff would show that the above described collision and the resulting injuries and

damages were brought about and caused to occur directly and proximately by the negligence of the

Defendant and their agents, servants, and/or employees.

         8.        More specifically, Plaintiff contends Eser Zereyalp was operating the 2017 Hyundai

Sonata involved in the collision in question while in the course and scope of his employment for the

United Sates Postal Service and as such, Defendant, United States of America, is vicariously liable

for all of the acts and/or omissions of its agent, servant and/or employee and Plaintiff hereby invokes

the doctrine of Respondeat Superior. Plaintiff contends the acts and omissions described above were

a proximate cause of the injuries and damages sustained by Plaintiff.

                                                     D.
                                                 NEGLIGENCE

         9.        Plaintiff would further show unto this Honorable Court that Eser Zereyalp, Jr., was

operating the 2017 Hyundai Sonata in question in a negligent manner. Specifically, Eser Zereyalp,

Jr., had a duty to exercise ordinary care in the operation of the 2017 Hyundai Sonata in question and

breached that duty in one or more of the following respects:

                   a.          driver inattention;

                   b.          failing to control his vehicle in a safe manner;

                   c.          failing to keep a proper lookout as a person using ordinary care would have
                               kept under the same or similar circumstances;

                   d.          changing lanes when it was unsafe to do so; and

                   e.          driving negligently.

         10.       Plaintiff would show each of the above acts and omissions, whether singularly or in

combination with others, constituted negligence, and such negligence was a proximate cause of the


Walke, Shanicer/PL/Complaint                                                                      Page 3 of 5
                 Case 5:21-cv-00391 Document 2 Filed 04/19/21 Page 4 of 5




occurrence in question and Plaintiff’s resulting injuries.

                                                      E.
                                                   DAMAGES

         11.       Plaintiff alleges that as a direct and proximate result of the acts and/or omissions on

the part of Defendant, Plaintiff sustained severe and permanent bodily injuries and is entitled to

recover the following legal damages:

                   a.          Past and necessary medical expenses;

                   b.          Future necessary reasonable medical expenses, which, in all probability, will
                               be incurred;

                   c.          Physical pain, suffering and mental anguish in the past;

                   d.          Physical pain, suffering and mental anguish, which, in reasonable probability,
                               will be suffered in the future;

                   e.          Physical impairment in the past;

                   f.          Physical impairment, which, in all reasonable probability, will be suffered in
                               the future;

                   g.          Lost wages and loss of earning capacity in the past; and

                   h.          Loss of earning capacity which in reasonable probability Plaintiff will suffer
                               in the future.

         12.       Plaintiff would demonstrate that the foregoing damages were the proximate result of

the wrongdoing of the Defendant, and/or in an amount in excess of the minimum jurisdiction of this

Court.

         13.       Plaintiff seeks pre-judgment interest and post-judgment interest as allowed by law.

                                                   PRAYER

         WHEREFORE PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to



Walke, Shanicer/PL/Complaint                                                                        Page 4 of 5
Case 5:21-cv-00391 Document 2 Filed 04/19/21 Page 5 of 5
